Citation Nr: 0730890	
Decision Date: 10/01/07    Archive Date: 10/16/07

DOCKET NO.  05-20 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

1.  Entitlement to an initial evaluation greater than 50 
percent for post-traumatic stress disorder from February 10, 
2004. 

2.  Entitlement to an initial evaluation greater than 50 
percent for post-traumatic stress disorder from January 22, 
2007. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from October 1964 to 
September 1966.  His military records show that he served in 
the Republic of Vietnam with the United States Army.  His 
military decorations include the Aircraft Crewman Badge and 
the Air Medal with 1st Oak Leaf Cluster. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision by the Phoenix, 
Arizona, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which granted the veteran service connection 
and a 50 percent evaluation for post-traumatic stress 
disorder (PTSD), effective February 10, 2004 (the date of 
receipt by VA of his original claim for VA compensation for 
this psychiatric disorder.  See 38 C.F.R. § 3.400).  


FINDINGS OF FACT

1.  For the period from February 10, 2004 to January 21, 
2007, the veteran's PTSD was manifested by anxiety, 
depression, sleeping problems, recurring nightmares, memory 
flashbacks, intrusive thoughts, hypervigilence, an 
exaggerated startle response, irritability, and social 
isolation, which combine to produce occupational and social 
impairment with reduced reliability and productivity due to 
disturbances of motivation and mood and difficulty in 
establishing and maintaining effective work and social 
relationships.

2.  The veteran's PTSD is manifested by severe psychiatric 
symptoms that produce total occupational impairment as of 
January 22, 2007.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation greater than 50 
percent for PTSD for the period from February 10, 2004 to 
January 21, 2007 have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).

2.  The criteria for a 100 percent evaluation for PTSD for 
the period commencing on January 22, 2007, have been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 
4.7, 4.130, Diagnostic Code 9411 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).  In this case, the veteran's claim 
was received in February 2004.  He was notified of the 
provisions of the VCAA concerning service connection in 
correspondence dated in April 2004.  The rating decision from 
which this appeal is taken was rendered in July 2004.  
Thereafter, in response to his appeal for a higher initial 
rating, VCAA notice was provided to the appellant in a letter 
dated in March 2006.  

Although the veteran has not, per se been provided with the 
VCAA requirements of the duty to assist and duty to notify as 
it pertains to the issue of increased rating is a downstream 
issue from the grant of service connection.  Grantham v. 
Brown, 114 F.3d 1156 (1997).  VA's General Counsel has held 
that no VCAA notice is required for such downstream issues, 
and that a Court decision suggesting otherwise was not 
binding precedent.  VAOPGCPREC 8-2003, 69 Fed.Reg. 25180 (May 
5, 2004); cf. Huston v. Principi, 17 Vet. App. 370 (2002).  
The Board is bound by the General Counsel's opinion.  38 
U.S.C.A. § 7104(c) (West 2002).  VAOPGCPREC 8-2003; 69 
Fed.Reg. 25180 (May 5, 2004).  While this logic is called 
into some question in a recent Court case, neither this case 
nor the GC opinion has been struck down.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Further, as discussed 
below information in the folder provides sufficient 
information to allow decision to be entered on the matters 
decided herein. 

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  All 
relevant VA examination and treatment records, including 
counseling reports from Vet Center, showing his psychiatric 
state for the period from 2004 to 2007 have been obtained and 
associated with the evidence.  Furthermore, he has not 
identified any additional, relevant evidence that has not 
otherwise been requested or obtained.  Although the veteran 
is currently receiving Social Security Administration (SSA) 
benefits, he reports that these are based on retirement and 
not disability.  The veteran has been notified of the 
evidence and information necessary to substantiate his claim, 
and he has been notified of VA's efforts to assist him. (See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).)  As a 
result of the development that has been undertaken, there is 
no reasonable possibility that further assistance will aid in 
substantiating his claim.  For these reasons, further 
development is not necessary to meet the requirements of 
38 U.S.C.A. §§ 5103 and 5103A.  The Board finds the available 
medical evidence is sufficient for an adequate determination.  
The duty to assist and duty to notify provisions of the VCAA 
have been fulfilled.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") issued a decision in the 
consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 473 
(2006), which discussed the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) as they 
pertained to claims for rating increases and earlier 
effective dates.  As stated above, full compliance with the 
Court's holding in Dingess has been accomplished regarding 
the issue of increased ratings.  Therefore, to move forward 
with adjudication of this appeal would not cause any 
prejudice to the veteran.


Factual background and analysis:
Entitlement to an initial evaluation greater than 50 percent 
for PTSD.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2007).  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2007).  The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  Evaluations 
are based upon lack of usefulness of the part or system 
affected, especially in self-support.  38 C.F.R. § 4.10 
(2007)

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found-a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

General Rating Formula for Mental Disorders:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name
 10
0
Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships
70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short- and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships
50
38 C.F.R. § 4.130 (2007)

Global Assessment of Functioning (GAF) Scale

Consider psychological, social, and occupational functioning 
on a hypothetical continuum of mental health-illness. Do not 
include impairment in functioning due to physical (or 
environmental) limitations.
70
?
?
?
61
Some mild symptoms (e.g., depressed mood and mild 
insomnia) OR some difficulty in social, 

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

1.  Entitlement to an initial evaluation greater than 50 
percent for post-traumatic stress disorder from February 10, 
2004. 

2.  Entitlement to an initial evaluation greater than 50 
percent for post-traumatic stress disorder from January 22, 
2007. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from October 1964 to 
September 1966.  His military records show that he served in 
the Republic of Vietnam with the United States Army.  His 
military decorations include the Aircraft Crewman Badge and 
the Air Medal with 1st Oak Leaf Cluster. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision by the Phoenix, 
Arizona, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which granted the veteran service connection 
and a 50 percent evaluation for post-traumatic stress 
disorder (PTSD), effective February 10, 2004 (the date of 
receipt by VA of his original claim for VA compensation for 
this psychiatric disorder.  See 38 C.F.R. § 3.400).  


FINDINGS OF FACT

1.  For the period from February 10, 2004 to January 21, 
2007, the veteran's PTSD was manifested by anxiety, 
depression, sleeping problems, recurring nightmares, memory 
flashbacks, intrusive thoughts, hypervigilence, an 
exaggerated startle response, irritability, and social 
isolation, which combine to produce occupational and social 
impairment with reduced reliability and productivity due to 
disturbances of motivation and mood and difficulty in 
establishing and maintaining effective work and social 
relationships.

2.  The veteran's PTSD is manifested by severe psychiatric 
symptoms that produce total occupational impairment as of 
January 22, 2007.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation greater than 50 
percent for PTSD for the period from February 10, 2004 to 
January 21, 2007 have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).

2.  The criteria for a 100 percent evaluation for PTSD for 
the period commencing on January 22, 2007, have been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 
4.7, 4.130, Diagnostic Code 9411 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).  In this case, the veteran's claim 
was received in February 2004.  He was notified of the 
provisions of the VCAA concerning service connection in 
correspondence dated in April 2004.  The rating decision from 
which this appeal is taken was rendered in July 2004.  
Thereafter, in response to his appeal for a higher initial 
rating, VCAA notice was provided to the appellant in a letter 
dated in March 2006.  

Although the veteran has not, per se been provided with the 
VCAA requirements of the duty to assist and duty to notify as 
it pertains to the issue of increased rating is a downstream 
issue from the grant of service connection.  Grantham v. 
Brown, 114 F.3d 1156 (1997).  VA's General Counsel has held 
that no VCAA notice is required for such downstream issues, 
and that a Court decision suggesting otherwise was not 
binding precedent.  VAOPGCPREC 8-2003, 69 Fed.Reg. 25180 (May 
5, 2004); cf. Huston v. Principi, 17 Vet. App. 370 (2002).  
The Board is bound by the General Counsel's opinion.  38 
U.S.C.A. § 7104(c) (West 2002).  VAOPGCPREC 8-2003; 69 
Fed.Reg. 25180 (May 5, 2004).  While this logic is called 
into some question in a recent Court case, neither this case 
nor the GC opinion has been struck down.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Further, as discussed 
below information in the folder provides sufficient 
information to allow decision to be entered on the matters 
decided herein. 

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  All 
relevant VA examination and treatment records, including 
counseling reports from Vet Center, showing his psychiatric 
state for the period from 2004 to 2007 have been obtained and 
associated with the evidence.  Furthermore, he has not 
identified any additional, relevant evidence that has not 
otherwise been requested or obtained.  Although the veteran 
is currently receiving Social Security Administration (SSA) 
benefits, he reports that these are based on retirement and 
not disability.  The veteran has been notified of the 
evidence and information necessary to substantiate his claim, 
and he has been notified of VA's efforts to assist him. (See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).)  As a 
result of the development that has been undertaken, there is 
no reasonable possibility that further assistance will aid in 
substantiating his claim.  For these reasons, further 
development is not necessary to meet the requirements of 
38 U.S.C.A. §§ 5103 and 5103A.  The Board finds the available 
medical evidence is sufficient for an adequate determination.  
The duty to assist and duty to notify provisions of the VCAA 
have been fulfilled.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") issued a decision in the 
consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 473 
(2006), which discussed the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) as they 
pertained to claims for rating increases and earlier 
effective dates.  As stated above, full compliance with the 
Court's holding in Dingess has been accomplished regarding 
the issue of increased ratings.  Therefore, to move forward 
with adjudication of this appeal would not cause any 
prejudice to the veteran.


Factual background and analysis:
Entitlement to an initial evaluation greater than 50 percent 
for PTSD.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2007).  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2007).  The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  Evaluations 
are based upon lack of usefulness of the part or system 
affected, especially in self-support.  38 C.F.R. § 4.10 
(2007)

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found-a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

General Rating Formula for Mental Disorders:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name
 10
0
Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships
70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short- and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships
50
38 C.F.R. § 4.130 (2007)

Global Assessment of Functioning (GAF) Scale

Consider psychological, social, and occupational functioning 
on a hypothetical continuum of mental health-illness. Do not 
include impairment in functioning due to physical (or 
environmental) limitations.
70
?
?
?
61
Some mild symptoms (e.g., depressed mood and mild 
insomnia) OR some difficulty in social, 
occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), 
but generally functioning pretty well, has some 
meaningful interpersonal relationships.
60
?
?
51
Moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts 
with peers or co-workers).
50
?
41
Serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or 
school functioning (e.g., no friends, unable to keep 
a job).
40
?
?
?
?
31
Some impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure, or 
irrelevant) OR major impairment in several areas, 
such as work or school, family relations, judgment, 
thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; 
child frequently beats up younger children, is 
defiant at home, and is failing at school). 

The veteran's military records reflect that he served in the 
Republic of Vietnam as a helicopter door gunner and that he 
flew on over 25 missions in support of combat operations and 
survived one helicopter crash.  Post-service, he was employed 
for over 35 years as a pipe fitter before retiring in 2001.  
He filed his claim for VA compensation for PTSD on February 
10, 2004, and was awarded service connection and a 50 percent 
evaluation for this psychiatric disability by rating action 
of July 2004.  He now appeals the initial evaluation 
assigned, contending that his PTSD is productive of a greater 
level of impairment than that which is contemplated in the 
criteria for a 50 percent rating.

Evidence pertinent to the time period at issue includes VA 
and Vet Center examination, treatment, and counseling reports 
dated from April 2004 to July 2007, and the veteran's oral 
testimony as presented before the undersigned Veterans Law 
Judge at a June 2007 hearing.  These show, in pertinent part, 
that the veteran had an Axis I diagnosis of chronic PTSD that 
was associated with his combat experiences during active 
duty.  His PTSD symptoms throughout the period from February 
10, 2004 to the present were primarily manifested by anxiety, 
depression, disturbed sleep, anhedonia, social isolation, an 
exaggerated startle response, hypervigilence, anger, and 
irritability.  

The veteran, who the records show is a recovering alcoholic, 
reported at the June 2007 hearing that he no longer drank as 
alcohol use was counterprescribed by his psychotropic 
medications.  The records reflect that he attended regular 
group counseling for PTSD, was competent to handle his own 
funds, and was able to maintain his own personal hygiene and 
attend to the regular activities of daily living.  No 
admission for psychiatric hospitalization is shown in these 
records, and the veteran denies having ever been admitted for 
inpatient psychiatric treatment.

The mental status assessment of an April 20, 2004 VA 
psychiatric examination shows that the veteran displayed a 
blunted affect and an anxious mood.  He was fully oriented on 
all spheres and his thought process was linear and goal-
directed with no evidence of psychosis.  He denied having any 
suicidal or homicidal ideation.  His speech was normal in 
rate and rhythm but his eye contact with the examiner was 
variable.  Judgment at that time was impaired during alcohol 
use and his insight was minimal due to limitations of 
education and treatment for PTSD.  His then-current GAF score 
was 45, indicating serious impairment in social and 
occupational functioning, with the highest score in the past 
year being 65, indicating some difficulty in social and 
occupational functioning, but generally functioning pretty 
well (on February 27, 2004).

The mental status assessment of an August 4, 2006 VA 
psychiatric examination shows that the veteran had intact 
immediate and recent memories and good remote memory.  He 
displayed a broad affect but with an anxious mood.  He was 
fully oriented on all spheres and his thought process was 
spontaneous and abundant, with a goal-directed and relevant 
continuity of thought and no evidence of delusions, ideas of 
reference, or feelings of unreality.  His abstract and 
concentration abilities were deemed to have been intact.  
There was no suicidal or homicidal ideation in his thought 
content.  His speech was normal in rate and volume and he was 
alert, responsive, and cooperative with the examiner.  
Judgment at that time was adequate and his insight was fair.  
His GAF score due to PTSD alone was 45, indicating serious 
impairment in social and occupational functioning.

Vet Center PTSD counseling reports for the period from March 
2006 to July 2007 show that the veteran complained of 
nightmares, interrupted sleep, intrusive thoughts, and memory 
flashbacks related to his traumatic wartime experiences.  His 
mood and affect were characterized as appropriate and even 
euthymic except episodes in September 2006, when his mood and 
affect were depressed; in March 2007, when his mood was 
indifferent and affect was agitated; and in June 2007, when 
his mood and affect were anxious.

VA outpatient treatment reports dated July 25, 2006 to July 
18, 2007, show that the veteran was examined and counseled on 
several occasions during this period by a VA psychiatrist.  
His GAF scores during this period ranged from 38 to 40, 
indicating major impairment in family relations, judgment, 
thinking, or mood.  The VA psychiatrist deemed the veteran to 
have been unemployable beginning with an outpatient treatment 
report dated January 22, 2007, with additional statements in 
subsequent reports dated in June to July 2007 that 
specifically opine that the veteran was totally and 
permanently unemployable due to the severity of his PTSD 
symptoms.

Applying the facts of the case as stated above to the rating 
criteria for PTSD, the Board finds that prior to January 22, 
2007 the evidence supports the assignment of no more than a 
50 percent evaluation for the veteran's psychiatric 
disability.  The VA and Vet Center records show that for the 
period from February 10, 2004 to January 21, 2007, it is 
factually demonstrable that the veteran's PTSD produced 
occupational and social impairment with reduced reliability 
and productivity due to disturbances of motivation and mood 
and difficulty in establishing and maintaining effective work 
and social relationships, as contemplated in the criteria for 
a 50 percent evaluation.  The objective evidence does not 
demonstrate that his PTSD is productive of a level of 
occupational and social impairment that more closely 
approximates the criteria for a 70 percent evaluation, with 
deficiencies in work, family relations, judgment, thinking, 
or mood, due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting his ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; and 
neglect of his personal appearance and hygiene.  Therefore, 
his claim for an initial evaluation greater than 50 percent 
for the period from February 10, 2004 to January 21, 2007 is 
denied.  

The Board observes that there is no objective evidence that 
the veteran's PTSD imposes an exceptional or unusual 
disability picture, with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards for the period of February 
10, 2004 to January 21, 2007.  The Board is thus not required 
to discuss the possible application of an extraschedular 
rating for this time period under the provisions of 
38 C.F.R. § 3.321(b)(1) (2007).  See Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995); Fisher v. Principi, 4 Vet. App. 53 
(1993).

As of January 22, 2007, the clinical evidence indicates for 
the first time that the veteran's PTSD symptoms are of such 
severity as to render him unemployable.  Medical opinions 
presented in subsequent reports dated in June to July 2007 
demonstrate unambiguously that the veteran's PTSD symptoms 
are productive of total and permanent occupational 
impairment.  This clinical assessment is presented by a VA 
psychiatrist who is the veteran's regular treating physician 
for PTSD.  It is therefore cogent and probative evidence that 
supports the assignment of a total schedular evaluation.  
Resolving all doubt in the veteran's favor, the Board thus 
concludes that the veteran's PTSD has met, or otherwise more 
closely approximates the criteria for a 100 percent 
evaluation as of January 22, 2007.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. §§ 4.3, 4.7 (2007); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  To the extent that he 
claims entitlement to a rating increase for PTSD, his appeal 
is granted in this regard.



ORDER

An initial evaluation greater than 50 percent for PTSD for 
the period from February 10, 2004 to January 21, 2007 is 
denied.

A 100 percent evaluation for PTSD commencing on January 22, 
2007 is granted, subject to the law and regulations governing 
the criteria for award of monetary benefits.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


